Citation Nr: 0815503	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent beginning July 1, 1997, to April 16, 2001, and in 
excess of 50 percent beginning April 16, 2001, for bilateral 
pes planus/plantar fasciitis.

2.  Entitlement to an increased rating in excess of 10 
percent for hemorrhoids.

3.  Entitlement to a grant of total disability based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1982 to 
April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision which 
granted an initial disability rating of 30 percent effective 
July 1, 1997 for the veteran's service-connected bilateral 
pes planus; on appeal from a March 2003 rating decision which 
denied the veteran's request for an increased rating for his 
service-connected hemorrhoids disability; and on appeal from 
an April 2003 rating decision which increased the initial 
disability rating for bilateral pes planus/plantar fasciitis 
from 30 percent to 50 percent effective January 22, 2003.  
These decisions were issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a rating decision dated in June 2003 the RO granted an 
earlier effective date of April 16, 2001, for the initial 
rating of 50 percent for bilateral pes planus/plantar 
fasciitis.

In a letter dated in November 2007 the Board advised the 
veteran that his designated attorney representative was 
retired and no longer handling VA cases.  The letter advised 
the veteran of his options, including his right to obtain a 
new representative.  The letter also instructed the veteran 
to notify VA within 30 days of any new representative, and 
that VA would assume that the veteran wished to represent 
himself if there was no response.  

In an Appointment of Veterans Service Organization as 
Claimant's Representative form (VA Form 21-22) received by 
the Board in January 2008 the veteran indicated that he was 
represented by "VA."  In a letter dated March 27, 2008, the 
Board notified the veteran that VA cannot represent veterans 
or claimants.  The letter advised the veteran that he could 
represent himself; select a veterans service organization to 
represent him; or engage the services of an attorney at law 
or accredited agent to represent him.  The letter 
specifically requested that the veteran respond by return 
correspondence within 30 days of the date of the letter 
regarding his preference, and advised that VA would assume 
that he wished to represent himself if there was no response.  
A pre-addressed reply envelope was enclosed for the veteran's 
use in this matter.  

More than 30 days has lapsed; however, the veteran has not 
responded to the Board's March 2008 letter.  He is thus 
presumed to wish to continue with his appeal unrepresented.

The following issues are addressed in the REMAND portion of 
the decision below:  

*	entitlement to an initial compensable evaluation in 
excess of 30 percent from July 1, 1997, to April 
16, 2001, and in excess of 50 percent beginning 
April 16, 2001, for bilateral pes planus 
*	entitlement to TDIU 


FINDING OF FACT

The veteran's hemorrhoid disability is productive of itching, 
burning, and occasional bleeding, but is not productive of 
persistent bleeding, fissures or anemia.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for a hemorrhoids disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in October 1997 the veteran was 
granted service connection for hemorrhoids and assigned a 
noncompensable rating effective July 1, 1997, which he 
appealed.  In a rating decision dated in March 1999 the 
rating was increased to 10 percent effective July 22, 1998.  
In a decision dated in October 2000 the Board denied the 
veteran's request for a rating in excess of 10 percent.  

In April 2002 the veteran submitted a new claim for an 
increased rating in excess of 10 percent for his hemorrhoids 
disability.  That claim was denied by the RO in March 2003.  
The veteran has appealed.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

VA regulations provide for a noncompensable rating for mild 
or moderate hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  A 10 percent rating is warranted where there is 
evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  Id.  A maximum rating of 20 percent is 
warranted where there is persistent bleeding and secondary 
anemia, or with fissures.  Id.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The medical and lay evidence does not support a rating in 
excess of 10 percent for a hemorrhoids disability.  VA 
treatment records dated in February 2001 document the 
presence of "mild inflammation of hemorrhoids at 3 and 9 
o'clock positions," but there was no mention of any 
secondary anemia or fissures.  In January 2003 the veteran 
was accorded a C&P general medical examination, during which 
he reported "increased bleeding with each bowel movement and 
increased pain."  He reported having leakage, but said that 
he did not use pads.  He said that he instead uses tissue as 
a packing, which he changes two to three times a day.  He 
also reported constipation two to three times a week and 
diarrhea about twice a week, and said that he uses Metamucil 
for regularity.  Rectal examination revealed "1-2 cm sized, 
reddish pink hemorrhoids, thrombosed, at the 11:00, 12:00, 
1:00, and 3:00 positions, in clusters, painful on palpation.  
Stool was brown and firm.  A complete blood count (CBC) test 
was performed.  Diagnoses included "thrombosed hemorrhoids 
with moderate to severe functional loss due to pain."  The 
Board particularly notes the absence of competent probative 
evidence of secondary anemia or fissures.  

The Board notes that the evidence also includes VA treatment 
records (dating from July 2003 to September 2004) and private 
treatment (podiatry) records dated in September 2002.  These 
records, which were compiled after the March 2003 rating 
decision, were received prior to May 2005, and consequently 
considered concomitant with issuance of the May 2005 
statement of the case.  Even so, the only evidence in these 
treatment records germane to the veteran's service-connected 
hemorrhoids disability are clinical reminders dated in 
January and September, 2004, which note that the veteran was 
provided with a 3-card fecal occult blood testing kit and 
instructed on to collect and submit samples for analysis.  
There is nothing about this evidence, without more, that 
indicates that a rating in excess of 10 percent for the 
veteran's service-connected hemorrhoids disability is 
warranted.

In short, the evidence confirms that the veteran has 
thrombosed hemorrhoids, with symptoms that include pain and 
bleeding.  However, there is no evidence of persistent 
bleeding with secondary anemia or fissures.  In the absence 
of lay or medical evidence of persistent bleeding with 
secondary anemia or fissures the criteria for a maximum 
rating of 20 percent are not met.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

In accordance with Hart v. Mansfield the Board has also 
considered whether a staged rating is appropriate, but there 
is no evidence of symptoms that would warrant a rating to the 
next higher level at any time during the course of the 
appeal.  A staged rating is thus not warranted.

The Board notes that Social Security Administration (SSA) 
records are requested in the remand part of this decision.  
It is not clear at this time whether the veteran is in 
receipt of SSA disability benefits, however, the record 
indicates that the veteran was to submit an application based 
on his disability retirement.  The Board has determined that 
it is not necessary to postpone a decision on the increased 
rating for hemorrhoids as the record currently contains 
sufficient evidence concerning the hemorrhoids disability for 
the Board to determine that the criteria for a higher 
disability determination are not met without waiting to see 
whether SSA benefits were awarded and if so whether 
information is contained therein pertaining to the 
hemorrhoids disability.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
hemorrhoids disorder that would take the veteran's case so 
outside the norm as to warrant an extraschedular rating.  
While the veteran at one point reported that his hemorrhoid 
disability contributed to his medical retirement, he later 
indicated in a May 2002 Report of Contact with VA staff that 
he retired as a result of orthopedic disabilities.  During a 
follow-up telephone conversation with the January 2003 C&P 
examiner he again reported that "he was medically retired 
because of his arthritis in his ankles."  Based on the 
evidence of record, the Board finds that referral of the 
matter to the Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

The RO sent letters in January 2003, March 2006 and June 2007 
which did not fully satisfy the duty to notify provisions.  
While a letter dated in March 2006, advised of how VA 
determines disability ratings and effective dates, none of 
the notices informed him to provide evidence regarding the 
effect the worsening of the disability has on his employment 
and daily life nor was he advised that specific measurements 
or test results may result in a higher rating.  

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the essential fairness of the adjudication has 
not been affected.  The veteran has argued to VA that his 
condition has increased in severity and that he meets the 
requirements for a higher evaluation because he experiences 
bleeding.  He also reported at one point, as discussed above, 
that his hemorrhoids affected his employment.  Upon receipt 
of the veteran's request for an increased rating he was 
accorded a C&P examination; the report of which is of record.  
He was also provided with the applicable rating criteria in 
the March 2003 rating decision and the May 2005 statement of 
the case.  This notice clearly informs that the criteria for 
a rating in excess of 10 percent for hemorrhoids are met by 
evidence of a noticeable worsening or increase in severity of 
the disability (e.g., persistent bleeding with secondary 
fissures or anemia).  Accordingly, a reasonable person would 
be expected to understand what was needed to obtain a higher 
rating.

The Board also notes that the veteran was under the advice of 
counsel for a majority of the time during the appeal of his 
claim for an increased rating for his service-connected 
hemorrhoids disability.  In fact, the veteran's appeal was 
propounded through counsel.  Accordingly, as a result of the 
various communications from VA to the veteran (such as the 
March 2003 rating decision and the May 2005 SOC), and based 
on the various exchanges between the veteran (through his 
attorney) and VA, the veteran is reasonably expected to 
understand the types of evidence that would support his claim 
for a higher rating.  

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the claims 
file.  Moreover, the veteran was accorded a C&P examination 
in January 2003, which included examination of his 
genital/rectal area.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
thus satisfied that VA has sufficiently discharged its duty 
in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.


REMAND

In October 2000, the Board granted service connection for 
bilateral pes planus.  The RO then issued a rating decision 
implementing the grant of service connection and assigned a 
30 percent evaluation effective July 1, 1997.  The veteran 
was notified of this decision by way of correspondence dated 
in November 2000.  In April 2001, the veteran submitted a 
statement in which he indicated that he had been treated by 
VA for pes planus with heel involvement and that he wore arch 
supports with very little relief.  He asked that the RO 
"[p]lease get records for re-evaluation."  He also stated 
that he would submit records from private physicians.  The RO 
treated this document as a claim for an increased rating, 
however, liberally construed the document meets the 
requirements of a notice of disagreement pursuant to 
38 C.F.R. § 20.201.  

In April 2003 the RO issued a rating decision in which it 
increased the rating for pes planus/plantar fasciitis from 30 
percent to 50 percent effective January 22, 2003.  In 
correspondence received by the RO in April 2003 the veteran 
advised that he disagreed with the assigned effective date of 
the 50 percent rating.  In a rating decision dated in June 
2003 the RO changed the effective date for the increase from 
30 percent to 50 percent to April 16, 2001.  

As noted above, the veteran's request for an increased rating 
for his service-connected pes planus/plantar fasciitis stems 
from the initial (November 2000) rating action.  The RO has 
not considered whether staged ratings are warranted back to 
the effective date of service connection.  Moreover, there is 
no indication that VA and private "foot" treatment records 
compiled after the April 2003 rating decision were considered 
for rating purposes.  See 38 C.F.R. § 19.31.  The issue of an 
increased rating for bilateral pes planus/plantar fasciitis 
must be therefore be remanded for additional review by the 
RO.

With regard to the veteran's claim for TDIU, the Board notes 
that in an addendum to a January 2003 C&P examination the 
examiner documented the veteran as reporting in February 2002 
that he was not working and was "unable to work because of 
painful feet and hemorrhoids."  The veteran also reported 
that he was medically retired.  

A letter from the U.S. Office of Personnel Management dated 
in February 2002 confirms that the veteran has been approved 
for a disability retirement.  In the letter the veteran was 
instructed to apply for SSA disability benefits, and to 
submit confirmation that he had done so to OPM in order to 
initiate his disability annuity payments.  Evidence from OPM 
dated in May 2002 outlines the distribution of disability 
annuity payments since February 2002, but the record contains 
no SSA records.  In view of the veteran's claim of 
unemployability, and in accordance with 38 C.F.R. § 
3.159(c)(2), a request should be made for Social Security 
disability records.  Upon remand the veteran should also be 
accorded a C&P TDIU examination.  See 38 C.F.R. §§ 3.159, 
3.326.

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Montgomery Veterans Affairs 
Medical Center (VAMC).  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request all relevant VA medical records 
pertaining to the veteran dating from September 7, 2004, to 
the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the Social Security 
Administration and request a copy of all 
decisional documents and medical records.  
If a final decision has not yet been 
issued, SSA should be asked to forward such 
a decision as soon as it becomes available.  
The veteran may wish to help expedite this 
action by providing any decisional 
documents in his possession.  The 
originating agency should take steps to 
ensure that the SSA decision with 
associated records is made a part of the 
claims file before the case is re-
adjudicated.

2.  Request medical records from the 
Montgomery VAMC dating from September 7, 
2004.  Also attempt to obtain any other 
evidence that is identified as relevant by 
the veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.  

3.  Schedule the veteran for appropriate VA 
examination(s) to determine the effect of 
his service-connected disabilities on his 
ability to engage in substantial gainful 
employment.  The claims folder must be made 
available to the examiner for review.  The 
examiner is specifically requested to opine 
as follows:

*	whether the veteran is unemployable as 
a result of a service-connected 
disability or combination of 
disabilities reasonably certain to 
continue throughout his life, without 
regard to advancing age; 

*	whether the veteran is suffering from 
a service-connected disability or 
combination of disabilities sufficient 
to render it impossible for the 
average person to follow a 
substantially gainful occupation, but 
only if it is reasonably certain that 
such disability(s) will continue 
throughout the veteran's life, without 
regard to advancing age;

*	whether the veteran is suffering from 
a service-connected disease or 
disorder determined by the VA 
Secretary to be of such a nature or 
extent as to justify a determination 
that persons suffering therefrom are 
permanently and totally disabled.  

If more than one examination is required 
the examiners should, to the extent 
necessary, confer on the determination of 
whether the veteran is unable to follow 
substantially gainful occupation due to his 
disabilities.  A rationale should be set 
forth for all opinions proffered. 

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims on appeal, to 
include whether an initial increased rating 
is warranted for the pes planus/fasciitis 
disability.  If any benefit sought remains 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


